PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT, dated as of February 6, 2007 (this
“Agreement”), is made by TECHNICAL OLYMPIC USA, INC., a corporation organized
under the laws of the state of Delaware (the “Pledgor”), in favor of CITICORP
NORTH AMERICA, INC., in its capacity as Administrative Agent for the Lenders and
the Issuers defined below (in such capacity, together with its successors in
such capacity, the “Administrative Agent”) for its benefit and for the benefit
of the Lenders and Issuers (the Administrative Agent, the Lenders and the
Issuers being collectively referred to as the “Secured Parties”).

R E C I T A L S

A. On January 30, 2007, the Pledgor entered into that certain Amended and
Restated Credit Agreement (the “Credit Agreement”) among the Pledgor, as
Administrative Borrower, the subsidiaries of the Pledgor party thereto as
Subsidiary Borrowers, the Administrative Agent, certain other financial
institutions in other agent capacities, and the financial institutions and other
entities listed on the signature pages thereof as lenders (the “Lenders”) and as
issuers (the “Issuers”).

B. As consideration for the entry into the Credit Agreement, the Pledgor agreed
to grant and assign to the Administrative Agent for the benefit of the Secured
Parties a general first-priority lien on and security interest in and to the
Collateral (as defined below).

C. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the rules of
construction and the other provisions set forth in Sections 1.2, 1.3 and 1.4 of
the Credit Agreement shall apply to this Agreement.

A G R E E M E N T

NOW THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Pledgor hereby covenants and
agrees as follows:

1. Definitions. In addition to all of the other capitalized terms defined
herein, the following terms shall have the following respective meanings:

1.1 “Code” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

1.2 “Collateral” means (a) the Pledged Stock, (b) all additional Pledged Stock,
rights and/or options acquired by the Pledgor pursuant to Section 2.2(g) or
otherwise; and (iii) all Proceeds. The inclusion of Proceeds in the Collateral
does not authorize the Pledgor to sell, dispose of or otherwise use the
Collateral in any manner not specifically authorized hereby.

1.3 “Distributions” means all dividends, distributions, liquidation proceeds,
cash, profits, instruments and other property and economic benefits to which the
Pledgor is entitled with respect to the Pledged Stock whether or not received by
or otherwise distributed to the Pledgor, whether such dividends, distributions,
liquidation proceeds, cash, profits, instruments and other property and economic
benefits are paid or distributed by the Pledged Entities in respect of operating
profits, sales, exchanges, refinancing, condemnations or insured losses of such
Pledged Entities’ assets, the liquidation of such Pledged Entities’ assets and
affairs, management fees, guaranteed payments, repayment of loans, reimbursement
of expenses or otherwise in respect of or in exchange for any or all of the
Pledged Stock.

1.4 “Event of Default” means, for purposes of this Agreement, the occurrence of
an “Event of Default” under the Credit Agreement.

1.5 “Obligations” means all obligations and liabilities of the Pledgor under the
Loan Documents.

1.6 “Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement (or equivalent or comparable constitutive documents); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

1.7 “Pledged Entities” means the Subsidiaries of the Pledgor identified on
Schedule 1 attached hereto, together with any other Subsidiary of the Pledgor
(other than a Joint Venture), any Stock of which is hereafter directly owned by
the Pledgor.

1.8 “Pledged Stock” means, with respect to the Pledgor: (a) all shares of Stock
of the Pledged Entities, now owned or hereafter acquired by the Pledgor, and the
certificates representing the shares of such Stock (delivered to the
Administrative Agent as required by the terms hereof and accompanied by stock
powers or instruments of transfer or assignment (in each case in form and
substance reasonably acceptable to the Administrative Agent) duly executed in
blank and all securities convertible into and options, warrants, dividends,
cash, instruments and other rights and options from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Pledged Stock (including all rights to request or cause the issuer
thereof to register any or all of the Collateral under federal and state
securities laws to the maximum extent possible under any agreement for such
registration rights), and all put rights, tag-along rights or other rights
pertaining to the sale or other transfer of such Collateral, together in each
case with all right under any agreements, articles or certificates of
incorporation or otherwise pertaining to such rights; and (b) all voting rights
and rights to cash and non-cash dividends, instruments and other property from
time to time received, receivable or otherwise distributed in respect of, or in
exchange for, any or all of the foregoing.

1.9 “Proceeds” means, collectively, (a) all “proceeds” (as such term is defined
in Section 9-102 of the Code) with respect to any of the Collateral,
(b) whatever is receivable or received when any of the Collateral is sold,
collected, exchanged or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes, without limitation, all rights to
payment, including return premiums, with respect to any insurance relating
thereto and also includes all interest, dividends and other property receivable
or received on account of any of the Collateral or proceeds thereof, and in any
event, shall include all Distributions or other income from any of the
Collateral, all collections thereon or all Distributions with respect thereto,
and (iii) all proceeds, products, accessions, rents, profits, income, benefits,
substitutions and replacements of and to any of the Collateral.

1.10 “Stock” means all shares, rights, options, subscriptions, warrants, general
or limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or non-voting, including
common stock, preferred stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

2. Pledge of Collateral.

2.1 As security for the due and punctual payment and performance of all of the
Obligations (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, including without limitation the payment of
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)), whether allowed or
allowable as claims, the Pledgor hereby (a) pledges, transfers, hypothecates and
assigns to the Administrative Agent for the benefit of the Secured Parties the
Collateral, for the purposes herein expressed, and (b) grants to the
Administrative Agent for the benefit of the Secured Parties a continuing general
first-priority lien on and security interest in and to the Collateral. Without
limitation of Section 4.3, with respect to all Pledged Stock that is
certificated as of the date hereof, the Pledgor shall promptly deliver or cause
to be delivered to the Administrative Agent all certificates or instruments
evidencing such Pledged Stock, together with stock powers duly executed in blank
and in form and substance reasonably acceptable to the Administrative Agent or
other endorsements reasonably requested by the Administrative Agent.

2.2 The Collateral shall be held and disposed of by the Administrative Agent in
accordance with the following provisions:

(a) The Administrative Agent shall retain a valid and perfected general
first-priority lien on and security interest in the Collateral until the date on
which each and every one of the Obligations has been fully and indefeasibly
performed in accordance with the terms of the Credit Agreement and the other
Loan Documents, including the indefeasible payment in full of the principal
amount of the Loans, and all interest accrued thereon.

(b) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may exercise, in addition to its other rights and remedies
hereunder, or in any of the other Loan Documents, all rights and remedies of a
secured party under the Code with respect to the Collateral as in effect at the
time and otherwise available by action or actions at law or in equity,
including, without limitation:

(i) to sell, assign and effectively transfer the Collateral either at public or
private sale, at the option of the Administrative Agent, without recourse to
judicial proceedings and without either demand, appraisement, advertisement or
notice (except such notice as is expressly provided herein) of any kind, all of
which are expressly waived;

(ii) to proceed by way of appropriate judicial proceedings to have the
Collateral sold at judicial sale, with or without appraisement;

(iii) to seek an injunction of the prohibited action; or

(iv) to pursue any other available legal remedy.

(c) Without limiting the provisions of Section 2.2(b), upon the occurrence and
during the continuation of an Event of Default, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
for any notice required by law or as expressly provided herein) to or upon the
Pledgor or any other Person (all and each of which other demands, defenses,
advertisements and notices are hereby waived), the Administrative Agent and/or
its nominee(s) or designee(s) may forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
assign, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), upon such terms and conditions as the
Administrative Agent may deem advisable and at such prices as the Administrative
Agent may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent and/or such nominee(s)
or designee(s) shall have the right upon any public sale or sales, and, to the
extent permitted by law, upon any private sale or sales, to purchase the
Collateral so sold. The Administrative Agent shall apply any Proceeds from time
to time held by it and the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale in accordance with the Credit
Agreement and the other Loan Documents. At any such sale the Administrative
Agent, as agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any public sale,
to use and apply any of the Obligations as a credit on account of the purchase
price for any Collateral payable by the Administrative Agent at such sale. Each
purchaser (including the Administrative Agent or any of its nominees or
designees) at any such sale shall hold the property sold absolutely free from
any claim or right on the part of the Pledgor (including any and all voting
rights in respect of the Pledged Stock), and the Pledgor hereby waives (to the
extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may have at any time in the future have under any
rule of law or statute now existing or thereafter enacted. Notwithstanding
anything to the contrary contained in this Agreement, the parties have agreed
that (A) before the Administrative Agent has consummated any sale or other
disposition of the Collateral, it shall have provided written notice to the
Pledgor (concurrently with or following any Event of Default) of its intent to
do so not less than 30 days prior to such sale or disposition, and
(B) such 30-day period shall be deemed a commercially reasonable notice period
under all circumstances. The Administrative Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcing the time and place fixed therefor, and such sale may, without further
notice, be made at the time and place to which it was so adjourned. The Pledgor
hereby waives any claims against the Administrative Agent arising by reason of
the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Administrative Agent accepts the first offer received and does
not offer such Collateral to more than one offeree. In connection with any sale
of the Collateral, the Administrative Agent may specifically disclaim any
warranties of title or the like, and such disclaimer shall not be considered to
adversely affect the commercial reasonableness of such sale. If the
Administrative Agent sells any of the Collateral on credit, the Pledgor will be
credited only with payments actually made by the purchaser(s) of such Collateral
which are received by the Administrative Agent and applied to the Obligations.
In the event a purchaser fails to pay for the Collateral, the Administrative
Agent may resell the Collateral and the Pledgor shall be credited with the
proceeds of the sale.

(d) In addition to the remedies described in Sections 2.2(b) and 2.2(c), upon
the occurrence and during the continuation of any Event of Default, (i) the
Administrative Agent and/or its nominee(s) or designee(s) shall have the right
to receive any and all Distributions or other payments paid with respect to the
Pledged Stock and the other Collateral, as applicable, and make application
thereof in accordance with this Agreement (and any dividends and other payments
received in trust by the Pledgor for the benefit of the Administrative Agent
shall be segregated from the other funds of the Pledgor), (ii) at the
Administrative Agent’s election, all Pledged Stock shall be transferred to the
Administrative Agent and/or one or more nominee(s) or designee(s) thereof, and
the Administrative Agent and/or such nominee(s) or designee(s) may in the name
of the Pledgor or in the Administrative Agent’s and/or such nominee(s)’ or
designee(s)’ own name, collect all payments and assets due to the Pledgor
pursuant to the Pledged Stock and/or the applicable Organizational Documents,
and (iii) in the event the Administrative Agent provides written instruction
regarding the same, then upon receipt of such instruction, the Pledgor shall not
permit or cause any further Distributions to be declared or made in respect of
any Pledged Stock without the prior written consent of the Administrative Agent,
provided that the Administrative Agent’s failure to deliver any such instruction
shall not constitute any release of, or otherwise affect in any way, the lien
granted hereunder by the Pledgor on Distributions and proceeds thereof. Further,
unless and until the Administrative Agent and/or such nominee(s) or designee(s)
succeed to actual ownership thereof, pursuant to the exercise of the
Administrative Agent’s remedies described in Sections 2.2(b) and 2.2(c), neither
the Administrative Agent, any other Secured Party nor any such nominee or
designee shall be obligated to perform or discharge any obligation, duty or
liability in connection with the Pledged Stock. The rights of the Administrative
Agent hereunder shall not be conditioned or contingent upon the pursuit by the
Administrative Agent or any other Secured Party of any other right or remedy
against the Pledgor or against any other person or entity which may be or become
liable in respect of all or any part of the Obligations or against any other
collateral security therefor, guarantee thereof or right of offset with respect
thereto. Neither the Administrative Agent, any other Secured Party, any such
nominee or designee nor any of their respective directors, officers, employees
or agents shall be liable for any failure to demand, collect or realize upon all
or any part of the Collateral or for any delay in doing so, nor shall any of
them be under any obligation to sell or otherwise dispose of any Collateral upon
the request of the Pledgor or any other person or entity or to take any other
action whatsoever with regard to the Collateral or any part thereof, unless such
actions are required by applicable law.

(e) The Administrative Agent is hereby authorized to and shall apply the net
proceeds of such sale of, or other realization upon, any or all of the
Collateral, after first deducting the costs and expenses of sale, including
reasonable attorneys’ fees and reasonable costs of the Administrative Agent and
the other Secured Parties’ agents, to the payment of the Obligations in such
order as the Administrative Agent shall elect, in its sole discretion, it being
understood that this Agreement shall remain in full force and effect and the
Administrative Agent shall retain all rights hereunder, until the date on which
all of the Obligations have been indefeasibly satisfied in full, after deducting
all such costs and expenses. If, after any sale of the Collateral pursuant to
this Section 2.2, there shall be a balance remaining after the payment of all of
the items described above, such balance shall be paid to persons or entities
entitled by law to receive such balance to allocate among themselves, without
any liability resulting from the allocation thereof on the part of the
Administrative Agent or any other Secured Party.

(f) Following the occurrence and during the continuance of an Event of Default,
in addition to any other remedies available to the Administrative Agent
hereunder and without imposing upon the Administrative Agent any duty to do so,
the Administrative Agent may, in its sole and absolute discretion, pay,
purchase, contest or compromise any encumbrance, charge or Lien which is prior
or superior to its security interest in the Collateral and pay all expenses
incurred in connection therewith (any payment or expense so incurred shall be
deemed Obligations and shall be immediately due and payable and secured hereby),
all of which shall be deemed authorized by the Pledgor. All such expenses not
paid or reimbursed by the Pledgor when due shall accrue interest at the default
rate specified in the Credit Agreement. Nothing in this Section 2.2(f) shall be
construed as authorizing the Pledgor to grant or permit any encumbrance, charge
or Lien on the Collateral in violation of any other provision of this Agreement
or the other Loan Documents.

(g) In the event that the Pledgor purchases or otherwise acquires or obtains any
additional Pledged Stock in the Pledged Entities, all such Pledged Stock, shall
automatically be deemed to be a part of the Collateral. If any such Pledged
Stock is to be evidenced by a certificate, any such additional certificate shall
be promptly delivered to the Administrative Agent, together with stock powers or
other assignments related thereto, or other instruments appropriate to transfer
a certificate representing any Pledged Stock, duly executed in blank. The
Pledgor shall deliver to the Administrative Agent all subscriptions, warrants,
options and all such other rights, and upon the delivery to the Administrative
Agent, the Administrative Agent shall hold such subscriptions, warrants, options
and other rights as collateral pledged to secure the Obligations; provided,
however, that if the Administrative Agent determines, in its sole discretion,
that the value of any such subscriptions, warrants, options or other rights
shall terminate, expire or be materially reduced in value by holding the same as
Collateral, the Administrative Agent shall have the right (but not the
obligation), in its sole discretion, to sell or exercise the same, and if
exercised, then the monies disbursed by the Administrative Agent in connection
therewith shall become part of the Obligations and all the stock, securities,
evidences of indebtedness and other items so acquired shall be titled in the
name of the Pledgor and shall become part of the Collateral.

(h) The Pledgor hereby expressly agrees and acknowledges that: (i) the Pledged
Stock is not of a type customarily sold on a recognized market; and (ii) so long
as the Administrative Agent provides notice of sale of the Collateral in such
form, to such persons, and through such publication as required under the Code,
the Administrative Agent shall be deemed to have acted in good faith and in a
commercially reasonable manner so long as it provides not less than 30 days
notice of such sale.

(i) Because of the Securities Act of 1933, as modified (the “Securities Act”),
or any other applicable laws or regulations, there may be legal restrictions or
limitations affecting the Administrative Agent in any attempts to dispose of
certain portions of the Collateral in the enforcement of its rights and remedies
hereunder. For these reasons, and without limiting the generality of the other
provisions of this Agreement, the Administrative Agent is hereby authorized by
the Pledgor, but not obligated, in the event of any Event of Default hereunder
giving rise to the Administrative Agent’s rights to sell or otherwise dispose of
the Collateral, and after the giving of any notices required herein, to sell all
or any part of the Collateral at private sale, subject to an investment letter
or in any other manner which will not require the Collateral, or any part
thereof, to be registered in accordance with the Securities Act, or other
applicable rules and regulations promulgated thereunder, or any other law or
regulation, at the best price reasonably obtainable by the Administrative Agent
at any such private sale or other disposition in the manner mentioned above, and
the Pledgor specifically acknowledges that any such disposition shall be
commercially reasonable under the Code, even though any such private sales may
be at prices and on terms less favorable than those obtainable through a public
sale without such restrictions, and agrees that the Administrative Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Collateral for the period of time necessary to permit the issuer thereof
to register it for sale as a registered security under the Securities Act or
under applicable state securities laws, even if such issuer would, or should
agree to, so register it. The Administrative Agent is also hereby authorized by
the Pledgor, but not obligated, to take such actions, give such notices, obtain
such consents, and do such other things as the Administrative Agent may deem
required or appropriate in the event of a sale or disposition of any of the
Collateral. If the Administrative Agent determines to exercise its right to sell
any or all of the Collateral, upon written request, the Pledgor shall and shall
cause each issuer of any Pledged Stock owned by the Pledgor to be sold hereunder
from time to time to furnish to the Administrative Agent all such information as
the Administrative Agent may request in order to determine the number of shares
and other instruments included in the Collateral which may be sold by the
Administrative Agent in exempt transactions under the Securities Act and the
rules and regulations of the Securities and Exchange Commission thereunder, as
the same are from time to time in effect. The Pledgor clearly understands that
the Administrative Agent may at its discretion approach a restricted number of
potential purchasers and that a sale under such circumstances may yield a lower
price for the Collateral, or any part or parts thereof, than would otherwise be
obtainable if same were registered and sold in the open market. The Pledgor
agrees: (i) in the event the Administrative Agent shall, upon an Event of
Default, sell the Collateral, or any portion thereof, at such private sale or
sales, the Administrative Agent shall have the right to rely upon the advice and
opinion of any member firm of a national securities exchange as to the best
price reasonably obtainable upon such private sale thereof; and (ii) that such
reliance shall be conclusive evidence that the Administrative Agent handled such
matter in a commercially reasonable manner under the Code.

(j) In order to permit the Administrative Agent to receive all Distributions and
other payments which it may be entitled to receive hereunder, the Pledgor shall
promptly execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all such dividend payment orders and other instruments as
the Administrative Agent may from time to time reasonably request.

3. Representations and Warranties. The Pledgor hereby represents and warrants,
as of the date hereof, that:

3.1 Set forth on Schedule 1 hereto is a list of all Subsidiaries any Stock of
which is directly owned or held by the Pledgor. The Pledgor (i) is the record
and beneficial owner of 100% of the Pledged Stock as of the date hereof, and
owns such Pledged Stock free and clear of all claims, Liens, options and
encumbrances of any kind, (ii) will own any Pledged Stock and other Collateral
hereafter acquired, in either case, free and clear of all claims, Liens, options
and encumbrances of any kind, and (iii) has the right and authority to pledge
and assign its portion of the Pledged Stock and grant a security interest
therein as herein provided.

3.2 The execution, delivery and performance of this Agreement by the Pledgor
will not cause a violation of or a default under the Organizational Documents of
the Pledgor or the Pledged Entities or give rise to any right to terminate any
such Organizational Document. None of the Pledged Stock is subject to any
Organizational Document, contract or law that prohibits the pledge, assignment
or transfer of interests or granting of a security interests in Pledgor’s right,
title or interest in such Pledged Stock.

3.3 All of the Pledged Stock has been duly authorized, validly issued and is
fully paid and, in the case of stock of a corporation, is non-assessable.

3.4 The Pledgor has the right and requisite corporate authority to pledge,
assign, transfer, deliver, deposit and set over the Pledged Stock as provided
herein.

3.5 The pledge, assignment, lien and security interest made and granted
hereunder constitutes a valid pledge, assignment, lien and security interest of,
on and in all of the Collateral owned by the Pledgor; and, upon the filing of a
financing statement in the jurisdiction of organization of the Pledgor
identified on Schedule 2 attached hereto, such lien and security interest shall
constitute a perfected first-priority lien and security interest on and in the
Collateral, which lien and security interest, to the extent provided in the
Code, shall be enforceable as such against all creditors of the Pledgor and any
person or entity purporting to purchase or otherwise acquire any Collateral from
the Pledgor (subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally).

3.6 True, correct and complete copies of the Organizational Documents with
respect to the Pledgor and each of the Pledged Entities have been delivered to
the Administrative Agent, each of which is in full force and effect, has not
been modified except to the extent indicated therein and there are no defaults
under the Organizational Documents and no events which, with the passage of time
or giving of notice or both, would constitute a default under the Organizational
Documents.

3.7 The jurisdiction of formation, type of entity and the mailing address of the
Pledgor and the Pledged Entities are set forth on Schedule 2 attached hereto.
Such Schedule also indicates whether, as of the date hereof, the Pledged Stock
of each Pledged Entity is certificated and if so, the number of shares of such
Pledge Stock issued and outstanding as of the date hereof. No change has been or
will be made in the state of formation or the mailing address of the Pledged
Entities or the Pledgor except upon at least thirty (30) days’ prior notice to
the Administrative Agent and the delivery to the Administrative Agent of such
financing statements and other documents as the Administrative Agent may require
in connection therewith.

3.8 Except as described in Section 3.5, no approval by, authorization of, or
filing with any federal, state or other governmental commission, agency or
authority is necessary in connection with the execution, delivery and
performance by the Pledgor of this Agreement or to perfect the security
interests granted herein.

3.9 Other than rights of setoff granted to financial institutions with respect
to accounts that may hold cash that constitutes a portion of the Collateral,
there are no setoffs, counterclaims or defenses with respect to the Collateral
owned by the Pledgor and no agreement, oral or written, has been made with any
other person or party under which any deduction or discount may be claimed with
respect to such Collateral and the Pledgor does not know of any fact which would
prohibit or prevent the Pledgor from assigning or granting a security interest
in the Collateral.

3.10 The pledge, assignment, lien and security interest made and granted
hereunder and the exercise of remedies by the Administrative Agent hereunder do
not violate, and do not require that any filing, registration or other act be
taken with respect to, any Requirements of Law pertaining to the registration or
transfer of securities, including without limitation the Securities Act of 1933
and the Securities Exchange Act of 1934, and any and all rules and regulations
promulgated thereunder (as such laws may be modified from time to time,
collectively, the “Securities Laws”). The Pledgor shall at all times comply with
the Securities Laws as the same pertain to all or any portion of the Collateral
or pledge, assignment, lien and security interest made and granted hereunder.

3.11 No approval by or authorization or consent of any other Person is necessary
to authorize or validate the execution and delivery of this Agreement.

3.12 The interests comprising the Collateral, including the Pledged Stock
(i) are not dealt in or traded on securities exchanges or in securities markets
and (ii) are not “investment company securities” (as defined in Section 8-103(b)
of the Code).

4. Covenants.

4.1 The Pledgor hereby covenants and agrees as follows:

(a) Except to comply with the provisions of Section 4.3 and as permitted under
the Credit Agreement, the Pledgor will not amend, terminate, rescind, supplement
or otherwise modify the Organizational Documents of the Pledged Entities, or
waive any rights thereunder.

(b) Without the prior written consent of the Administrative Agent, which consent
may be granted or withheld in the Administrative Agent’s sole and absolute
discretion, and except as expressly provided herein or in the Credit Agreement
(or as otherwise approved by the Lenders in accordance with the Credit
Agreement), the Pledgor shall not, either directly or indirectly, mortgage,
sell, dispose of (whether directly or indirectly), hypothecate, pledge, create a
security interest or Lien upon, encumber, give, or place in trust, any of the
Pledged Stock, or any other Collateral owned by such Pledgor, until the date on
which all of the Obligations have been fully and indefeasibly paid in full and
otherwise performed.

(c) The Pledgor shall, at the Pledgor’s cost, maintain the portion of the
Collateral owned by the Pledgor and shall defend, at the Pledgor’s cost, the
Administrative Agent’s security interest in and to the Pledged Stock or any
other Collateral as applicable, against all persons and against all claims and
demands whatsoever.

(d) The Pledgor shall promptly notify the Administrative Agent, in writing, of
the imposition at any time of any claim, option, Lien or encumbrance upon or
against all or any portion of the Pledged Stock and/or any other Collateral.

(e) Except as expressly provided in the Credit Agreement, without the prior
written consent of the Administrative Agent, at no time shall the Pledgor cause
or allow any Pledged Entity (nor, without limiting the foregoing, shall the
Pledgor vote to enable, or take any other action to permit, such Pledged Entity)
to:

(i) make any Distribution under any of its Organizational Documents or
otherwise, or purchase or redeem or obligate itself to purchase or redeem any
Pledged Stock in violation of this Agreement or any of the other Loan Documents;
or

(ii) redeem or cancel any Pledged Stock or issue or authorize to be issued any
additional Pledged Stock; or

(iii) breach any of the covenants or obligations relating to (x) the Pledgor
under to this Agreement, and (y) the Pledgor or the Pledged Entities under the
Credit Agreement or the other Loan Documents.

(f) Without limiting the provisions of Section 4.1(b), at such time as the
Pledgor enters into negotiation with any other party for the sale, transfer,
pledge, assignment or encumbrance of, or the granting of any security interest
in the Collateral, or of any other rights of the Pledgor under any of the
Organizational Documents, the Pledgor immediately will notify such other party
of the existence of this Agreement.

(g) Without limiting the foregoing provisions of this Section 4.1, except as
expressly provided in the Credit Agreement (or as otherwise approved in
accordance with the Credit Agreement), the Pledgor will not agree to admit any
new shareholders, members or partners, as the case may be, into the Pledged
Entities or transfer its interests in the Pledged Entities. Any such permitted
or approved admission or transfer shall be made on the condition that such new
member or partner, as the case may be, executes and delivers, and agrees to be
bound by an agreement, in form and content substantially identical to this
Agreement, pursuant to which such new member or partner, as the case may be,
pledges its interest in the Pledged Entities to the Administrative Agent to
secure the Obligations, and such admission or transfer shall be otherwise in
accordance with the terms of the Organizational Documents of such Pledged
Entity.

(h) The Pledgor authorizes the Administrative Agent, at the expense of the
Pledgor, at any time and from time to time to file any initial financing
statements, amendments thereto and continuation statements, with or without
signature of the Pledgor, as deemed necessary by the Administrative Agent to
perfect its security interest in the Collateral. The Pledgor hereby ratifies its
authorization for the Administrative Agent to have filed any initial financing
statements, amendments thereto or continuation statements if filed prior to the
date of this Agreement. The Pledgor will sign and deliver any financing
statements and other documents and information, and perform such other acts, as
the Administrative Agent deems necessary or desirable from time to time to
establish and maintain in favor of the Administrative Agent valid and perfected
security interest in the Collateral, free of all other Liens, encumbrances,
security interests and claims. Without limitation of Section 4.3, the Pledgor
shall also furnish to the Administrative Agent all certificates or other
instruments and papers evidencing or constituting any of the Collateral,
together with appropriate endorsements and assignments and any information
relating thereto, and shall do anything the Administrative Agent may reasonably
deem necessary or desirable from time to time to establish a valid security
interest in and to further protect and perfect its interests in the Collateral.

(i) The Pledgor upon demand shall pay to the Administrative Agent the amount of
any and all reasonable expenses, including the fees and disbursements of counsel
and of any experts and agents, which the Administrative Agent may incur in
connection with (a) the sale of, collection from, or other realization upon, any
of the Collateral; (b) the exercise or enforcement of any of the rights of the
Administrative Agent hereunder; or (c) the failure by the Pledgor to perform or
observe any of the provisions hereof.

(j) In no event shall the Pledgor do or permit to be done, or omit to do or
permit the omission of, any act or thing, the doing or omission of which, would
impair the validity, enforceability, perfection or priority of the security
interests granted herein.

4.2 The Pledgor hereby covenants and agrees that in the event that the
Administrative Agent, its designee or any purchaser at a foreclosure sale
acquires all or any portion of the Pledged Stock, notwithstanding anything to
the contrary in the Organizational Documents of such Pledged Entity, such
Person, at its option, shall be admitted as a member or partner, as the case may
be, of such Pledged Entity, and shall be entitled to receive all benefits and
exercise all rights in connection therewith pursuant to such Organizational
Documents; provided, however, that such Person shall have no liability for
matters in connection with the Pledged Stock arising or occurring, directly or
indirectly, prior to such Person’s becoming a member or partner, as the case may
be, of such Pledged Entity.

4.3 Promptly following the request of the Administrative Agent, the Pledgor
shall cause any Pledged Stock which, as of the date hereof is not certificated,
to become evidenced by a “certificated security” (as such term is defined in
Section 8-102 of the Uniform Commercial Code of the jurisdiction of organization
of the Pledged Entity that is the issuer of such Pledged Stock) and shall cause
the certificates or instruments evidencing such Pledged Stock to be delivered to
the Administrative Agent, together with stock powers or instruments of transfer
or assignment, duly executed in blank. In connection with the requirements of
the preceding sentence, the Pledgor shall cause each Pledged Entity that is an
issuer of such uncertificated Pledged Stock to amend its Organizational
Documents to provide that all certificates evidencing Stock of such Pledged
Entity shall be “securities” governed by Article 8 of the Uniform Commercial
Code (the “UCC”) in any jurisdiction (x) that has adopted revisions to Article 8
of the UCC substantially consistent with the 1994 revisions to Article 8 adopted
by the American Law Institute and the National Conference of Commissioners on
Uniform State Laws and (y) whose laws may be applicable, from time to time, to
the issues of perfection, the effect of perfection or non-perfection, and the
priority of a security interest in Stock of the Pledged Entity.

4.4 The Pledgor will, upon obtaining ownership of any Stock of any additional
Pledged Entity or Stock otherwise required to be pledged to Administrative Agent
pursuant to any of the Loan Documents, promptly (and in any event within three
(3) Business Days) deliver to the Administrative Agent a Pledge Amendment, duly
executed by the Pledgor, in substantially the form of Exhibit A hereto (a
“Pledge Amendment”) in respect of any such additional Stock, pursuant to which
the Pledgor shall pledge to the Administrative Agent all of such additional
Stock.

4.5 To the extent any Collateral has not been delivered as of the date hereof
(other than Collateral which is governed by Section 4.3), the Pledgor shall
deliver a Pledge Amendment duly executed by the Pledgor. The Pledgor hereby
authorizes the Administrative Agent to attach each Pledge Amendment to this
Agreement and agrees that all Pledged Stock listed on any Pledge Amendment
delivered to the Administrative Agent shall for all purposes hereunder be
considered Pledged Stock.

5. Voting Rights: Distributions. So long as no Event of Default shall have
occurred and be continuing: (a) the Pledgor shall be permitted to exercise all
voting and other rights with respect to the Pledged Stock; and (b) subject to
the provisions of the Credit Agreement, the Pledgor shall be entitled to make
and receive Distributions paid in respect of the Collateral; provided, however,
that any and all Distributions paid or payable other than in cash in respect of,
or in exchange for, any Collateral shall be, and shall forthwith be delivered to
the Administrative Agent to hold as, Collateral and shall, if received by the
Pledgor, be received in trust for the benefit of the Administrative Agent, be
segregated from the other property of the Pledgor and be forthwith delivered to
the Administrative Agent as Collateral in the same form as so received (with all
necessary endorsements). Upon the occurrence and during the continuance of an
Event of Default, except as otherwise expressly provided in the Credit
Agreement, the rights under clause (b) above shall immediately vest in the
Administrative Agent in accordance with Section 2.2(d).

6. Power of Attorney. The Pledgor hereby irrevocably appoints and instructs the
Administrative Agent (and its nominees and designees) as its attorney-in-fact to
take any and all actions necessary and proper, upon notice to the Pledgor, or to
carry out the intent of this Agreement and to perfect and protect the lien,
pledge, assignment and security interest of the Administrative Agent created
hereunder; provided, however, that the Administrative Agent shall not exercise
such grant except during the continuance of an Event of Default. The Pledgor
hereby ratifies, approves and confirms all actions taken by the Administrative
Agent and its agents and attorneys-in-fact pursuant to this Section 6. Neither
the Administrative Agent, any other Secured Party nor any said agent or
attorney-in-fact will be liable for any acts of commission or omission nor for
any error of judgment or mistake of fact or law with respect to its dealings
with the Collateral, except for acts constituting gross recklessness or willful
misconduct. This power of attorney, being coupled with an interest, is
irrevocable until the date upon which the Obligations have been indefeasibly
satisfied in full. Without limiting the foregoing, if the Pledgor fails to
perform any agreement or obligation contained herein, the Administrative Agent
may itself perform, or cause performance of, where necessary or advisable in the
name or on behalf of the Pledgor, and at the expense of the Pledgor, as
applicable.

7. Miscellaneous

7.1 Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
delivered to the parties hereto in the manner provided in the Credit Agreement
and to the addresses set forth in, or otherwise in effect pursuant to, the
Credit Agreement.

7.2 No Assignment. The Pledgor may not assign its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent
and, to the extent required pursuant to the Credit Agreement, the other Secured
Parties. Subject to the foregoing, all provisions contained in this Agreement
and the other Loan Documents and in any document or agreement referred to herein
or therein or relating hereto or thereto shall inure to the benefit of the
Administrative Agent and each other Secured Party, their respective successors
and assigns, and shall be binding upon the Pledgor and its respective successors
and assigns.

7.3 No Assumption of Obligations; No Liability. Neither the Administrative Agent
nor any other Secured Party assumes any of the obligations of the Pledgor,
including, without limitation, any claims that may arise or exist under or in
connection with the Organizational Documents, nor shall the Administrative Agent
or any other Secured Party be deemed to be a member or partner, as the case may
be, of any of the Pledged Entities; the Pledgor hereby indemnifies and agrees to
hold each Secured Party harmless from any obligation or liability of the Pledgor
arising out of the Organizational Documents or the operation of the Pledged
Entities. Notwithstanding the foregoing, in the event of a foreclosure by the
Administrative Agent on, or sale to the Administrative Agent or any other
Secured Party of, any of the Pledged Stock, the admission of the Administrative
Agent and such other Secured Party to the Pledged Entities and the assumption by
the Administrative Agent and such other Secured Party of any obligations in
connection therewith shall be governed by Section 4.2.

7.4 Modification. Subject to Section 10.1 of the Credit Agreement, this
Agreement may be modified only by, and none of the terms hereof may be waived
without, a written instrument executed by the Pledgor and the Administrative
Agent.

7.5 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions
hereof.

7.6 No Waiver. No failure or delay on the part of the Administrative Agent in
the exercise of any power, right or privilege hereunder shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude any other or further exercise thereon or of any other power,
right or privilege. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

7.7 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

7.8 JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE PLEDGOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE PLEDGOR IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT. THE PLEDGOR WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

7.9 WAIVER OF JURY TRIAL. THE PLEDGOR, AND BY ACCEPTANCE OF THIS AGREEMENT, THE
ADMINISTRATIVE AGENT, WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY OF THE PARTIES TO THE CREDIT AGREEMENT AGAINST ANY
OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. THE PLEDGOR, AND BY ACCEPTANCE OF THIS
AGREEMENT, THE ADMINISTRATIVE AGENT, AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PLEDGOR, AND BY ACCEPTANCE OF THIS AGREEMENT, THE ADMINISTRATIVE
AGENT, FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION
OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS,
IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

[Signature Pages Follow]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

      PLEDGOR: TECHNICAL OLYMPIC USA, INC.

 
    By: /s/ Randy Kotler
 

 
  Name: Randy Kotler
 
  Title: SVP & Chief Accounting Officer

      [Signature Page to Pledge Agreement]ADMINISTRATIVE AGENT: CITICORP NORTH
AMERICA, INC., as Administrative Agent By:   /s/ Tucker Borden     Name: Tucker
Borden     Title: Vice     President

2

[Signature Page to Pledge Agreement]SCHEDULE 1 TO PLEDGE AND SECURITY AGREEMENT

Pledged Entities

 
 
Pledged Entities
 
 
TOI, LLC
 
 
TOUSA, LLC
 
 
TOUSA Associates Services Company
 
 
TOUSA Homes, Inc.
 
 
TOUSA Realty, Inc.
 
 
TOUSA Investment #2, Inc.
 
 
TOUSA Homes Arizona, LLC
 
 
TOUSA Homes Colorado, LLC
 
 
TOUSA Homes Nevada, LLC
 
 
TOUSA Mid-Atlantic Holding, LLC
 
 
TOUSA Homes Mid-Atlantic, LLC
 
 
TOUSA/West Holdings, Inc.
 

3

SCHEDULE 2 TO PLEDGE AND SECURITY AGREEMENT

Jurisdiction of Formation; Type of Entity

PLEDGOR:

                         
 
  Jurisdiction of
               
Name:
  Formation:
  Type of Entity:
  Mailing Address:

 
                       
 
                  4000 Hollywood Blvd.
Technical Olympic
                  Suite 500-N

USA, Inc.
  Delaware
  Corporation
  Hollywood, FL 33021

 
                       

PLEDGED ENTITIES:

                                 
 
  Jurisdiction of
                  Certificated as of

Name:
  Formation:
  Type of Entity:
  Mailing Address:
  the date hereof

 
                               
 
                  4000 Hollywood   Yes (100

 
          Limited liability
  Blvd., Ste. 500N
  Membership Units

TOI, LLC
  Delaware
  company
  Hollywood, FL 33021
  outstanding)

 
                               
 
                  4000 Hollywood        
 
          Limited liability
  Blvd., Ste. 500N
       
TOUSA, LLC
  Delaware
  company
  Hollywood, FL 33021
  No

 
                               
 
                  4000 Hollywood        
TOUSA Associate
                  Blvd., Ste. 500N
  Yes (100 shares

Services Company
  Delaware
  Corporation
  Hollywood, FL 33021
  outstanding)

 
                               
 
                  4000 Hollywood        
 
                  Blvd., Ste. 500N
  Yes (100 shares

TOUSA Homes, Inc.
  Florida
  Corporation
  Hollywood, FL 33021
  outstanding)

 
                               
 
                  4000 Hollywood        
 
                  Blvd., Ste. 500N
  Yes (100 shares

TOUSA Realty, Inc.
  Delaware
  Corporation
  Hollywood, FL 33021
  outstanding)

 
                               

4

                 
Name:
  Jurisdiction of
Formation:   Type of Entity:   Mailing Address:   Certificated as of
the date hereof
 
               
 
               
TOUSA Investment
#2, Inc.
  Delaware   Corporation   4000 Hollywood
Blvd., Ste. 500N
Hollywood, FL 33021  
Yes (100 shares
outstanding)
 
               
 
               
TOUSA Homes
Arizona, LLC
  Delaware   Limited liability
company   4000 Hollywood
Blvd., Ste. 500N
Hollywood, FL 33021  

No
 
               
 
               
TOUSA Homes
Colorado, LLC
  Delaware   Limited liability
company   4000 Hollywood
Blvd., Ste. 500N
Hollywood, FL 33021  

No
 
               
 
               
TOUSA Homes Nevada,
LLC
  Delaware   Limited liability
company   4000 Hollywood
Blvd., Ste. 500N
Hollywood, FL 33021  

No
 
               
 
               
TOUSA Mid-Atlantic
Holding, LLC
  Delaware   Limited liability
company   4000 Hollywood
Blvd., Ste. 500N
Hollywood, FL 33021  

No
 
               
 
               
TOUSA Homes
Mid-Atlantic, LLC
  Delaware   Limited liability
company   4000 Hollywood
Blvd., Ste. 500N
Hollywood, FL 33021  

No
 
               
 
               
TOUSA/West
Holdings, Inc.
  Delaware   Corporation   4000 Hollywood
Blvd., Ste. 500N
Hollywood, FL 33021  
Yes (10 shares
outstanding)
 
               

5

EXHIBIT A

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF PLEDGE AMENDMENT

This PLEDGE AMENDMENT, dated      , 20 is delivered pursuant to Section 4.4 of
the Pledge Agreement referred to below. All defined terms herein shall have the
meanings ascribed thereto or incorporated by reference in the Pledge Agreement.
Technical Olympic USA, Inc. (the “Pledgor”) hereby certifies that the
representations and warranties in Section 3 of the Pledge Agreement are and
continue to be true and correct, both as to the Pledged Stock, pledged prior to
this Pledge Amendment and as to the Pledged Stock pledged pursuant to this
Pledge Amendment. The Pledgor further agrees that this Pledge Amendment may be
attached to that certain Pledge Agreement, dated as of February 6, 2007, between
the Pledgor and Citicorp North America, Inc., as Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), and that (a) the Pledged Stock listed on Schedule 1 to this Pledge
Agreement shall be and become a part of the Collateral referred to in the Pledge
Agreement and shall secure all Obligations referred to in the Pledge Agreement
and (b) the information set forth on Schedule 2 to this Pledge Amendment shall
be incorporated into and included on Schedule 4 to the Pledge Agreement.

      TECHNICAL OLYMPIC USA, INC.
By:
 

 
  Name:
 
  Title:

6

SCHEDULE 1 TO PLEDGE AMENDMENT

     
Pledged Entity
  Pledged Interest
 
   

7

SCHEDULE 2 TO PLEDGE AMENDMENT

PLEDGED ENTITY:

                 
Name:
  Pledgor:   Jurisdiction of
Formation:   Type of
Entity:   Mailing
Address:
 
               
 
               

8